Citation Nr: 1517946	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1978, October 1991 to April 1992, October 2001 to April 2002, April 2003 to December 2003, and June 2004 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran moved during the pendency of his claim, and his case is now under the jurisdiction of the RO in St. Petersburg, Florida.

The issues of entitlement to service connection for migraine headaches and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for migraine headaches was denied in an April 2005 rating decision.  The Veteran did not initiate an appeal and the decision became final.
 
2.  Evidence added to the record since the April 2005 rating decision is not cumulative or redundant of other evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran seeks to reopen a previously denied claim seeking service connection for migraine headaches.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for migraine headaches was denied in an April 2005 rating decision because the evidence failed to show that the Veteran's claimed condition was related to his military service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the last final April 2005 rating decision included the Veteran's service treatment records and post-service medical records which include a December 2004 private record which reflects a diagnosis of migraine headaches.  

In February 2009, the Veteran sought to reopen his claim seeking service connection for migraine headaches.  Evidence received since the last final April 2005 rating decision includes a May 2013 letter from the Veteran's private psychologist which states that the Veteran was first seen by her in June 2004, at which time the Veteran reported suffering from frequent tension headaches and migraines.  Further, the private psychologist stated that the Veteran reported these chronic headaches have endured "to date."
 
This May 2013 statement from the Veteran's private psychologist is new as it was not previously considered.  The statement is also material as it indicates that the Veteran has been suffering from migraine headaches since his most recent period of active duty service beginning in June 2004. 

This new evidence, when considered with the old (particularly the December 2004 private treatment record from the same psychologist which notes a current Axis III diagnosis of migraine headaches) triggers VA's duty to provide additional development.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for migraine headaches has been received, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for migraine headaches is reopened.  To this extent only, the appeal is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Regarding the Veteran's claim seeking service connection for migraine headaches, an examination and opinion are necessary to adjudicate the claim.  38 C.F.R. § 3.159(c)(4).  The examiner should consider the recently submitted statements that the Veteran has had continuous symptoms of migraine headaches since his most recent period of active service beginning in June 2004.  

With regard to the Veteran's sleep apnea claim, an April 2009 VA treatment record notes that the Veteran is diagnosed with obstructive sleep apnea.  Further, in the Veteran's June 2013 substantive appeal (VA Form 9), he indicates that he was experiencing "sleep problems" in 2004, and the Veteran's sleep disorder was confirmed by VA in 2008.  Since there is evidence in the record that the Veteran is presently diagnosed with obstructive sleep apnea which may be related to sleep problems the Veteran stated he had during his active duty service period in 2004, a medical examination and opinion are needed to adjudicate the claim.  38 C.F.R. § 3.159(c)(4).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since August 2014 and associate those documents with the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his migraine headaches and obstructive sleep apnea.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

(a)  What is the nature of any diagnosed headache disability?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed headache disability had its onset in or is etiologically related to the Veteran's active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's obstructive sleep apnea had its onset in or is etiologically related to the Veteran's active duty service, to include his report of "sleep problems"? 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


